17 A.3d 799 (2011)
206 N.J. 11
In the Matter of John A. MISCI, Jr., an Attorney at Law (Attorney No. XXXXXXXXX).
D-87 September Term 2010, 067840.
Supreme Court of New Jersey.
May 12, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-324, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that JOHN A. MISCI, JR., of SEWELL, who was admitted to the bar of this State in 1995, and who has been suspended from the practice of law since October 27, 2010, by Orders of this Court filed September 27, 2010, and March 9, 2011, should be suspended from the practice of law for a period of one year for violating RPC 1.15(b) (failure to reduce the basis or rate of the fee to writing), and RPC 1.16(d) (failure to protect a client's interests on termination of the representation), and good cause appearing;
It is ORDERED that JOHN A. MISCI, JR., is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent shall remain suspended from the practice of law pending his compliance with the determination of the District IV Fee Arbitration Committee in District Docket No. IV-2008-068F, and until the further of the Court;
ORDERED that respondent shall comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.